     Case 2:19-cv-02002-MCE-KJN Document 19 Filed 05/20/20 Page 1 of 4

1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    DIANE R. TORNINCASA,                                No. 2:19-cv-02002-MCE-KJN
12                        Plaintiff,
13            v.                                          ORDER
14    LIBERTY LIFE ASSURANCE
      COMPANY OF BOSTON,
15
                          Defendant.
16

17

18           Plaintiff Diane R. Tornincasa (“Plaintiff”) brings this suit against Defendant Liberty

19   Life Assurance Company of Boston (“Defendant”) stating claims arising out of the denial

20   of disability benefits. In response to Plaintiff’s Complaint, Defendant filed an Answer

21   asserting a number of affirmative defenses, several of which Plaintiff now moves to

22   strike. ECF Nos. 7, 9. For the reasons set forth below, Plaintiff’s Motion to Strike is

23   DENIED.1

24   ///

25   ///

26   ///

27
             1 Because oral argument would not be of material assistance, the Court ordered this matter
28   submitted on the briefs. E.D. Local Rule 230(g).
                                                          1
     Case 2:19-cv-02002-MCE-KJN Document 19 Filed 05/20/20 Page 2 of 4

1                                                   ANALYSIS

2

3            At the outset, the Court notes that the parties have narrowed the matters in

4    dispute since the filing of Plaintiff’s Motion, by which she sought to strike Defendant’s

5    first through fifth and seventh affirmative defenses and to deem admitted paragraphs 11,

6    76, 80, 102, and 110 in her Complaint. Defendant has now withdrawn its first five

7    defenses, and Plaintiff concedes that Defendant’s answer to paragraph 11 is proper.

8    Accordingly, Plaintiff’s Motion is DENIED as moot as to those issues. Plaintiff’s

9    remaining arguments are addressed in turn.

10           A.      Motion to Strike Seventh Affirmative Defense (Unclean Hands)

11           An affirmative defense is an “assertion of facts and arguments that, if true, will

12   defeat the plaintiff’s [] claim, even if all the allegations in the complaint are true.” Black’s

13   Law Dictionary (10th ed. 2014). Plaintiff makes her motion under Federal Rule of Civil

14   Procedure 12(f),2 which allows a party to “strike from a pleading an insufficient defense

15   or any redundant, immaterial, impertinent, or scandalous matter.”

16           Plaintiff contends that the heightened pleading standard of Bell Atlantic Corp. v.

17   Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009), applies to

18   affirmative defenses. However, this Court has already held that Kohler v. Flava Enters.,

19   779 F.3d 1016 (9th Cir. 2015) resolves the issue of which pleading standard applies to

20   affirmative defenses: “[T]his Court now applies the ‘fair notice’ standard, and not the

21   heightened pleading standard announced in Twombly and Iqbal, when evaluating

22   motions to strike affirmative defenses.” Edwards v. Cty. of Modoc, No. 2:14-cv-02646-

23   MCE-KJN, 2015 WL 4456180, at *1 (E.D. Cal. July 20, 2015). This is because the Ninth

24   Circuit explained in Kohler that “the ‘fair notice’ required by the pleading standards only

25   requires describing the defense in ‘general terms.’” Kohler, 779 F.3d at 1019 (quoting

26   5 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1274 (3d ed.

27
             2 All further references to “Rule” or “Rules” are to the Federal Rules of Civil Procedure unless
28   otherwise noted.
                                                            2
     Case 2:19-cv-02002-MCE-KJN Document 19 Filed 05/20/20 Page 3 of 4

1    1998)). Plaintiff provides no reasons for why this Court’s prior interpretation of Kohler is

2    incorrect, and therefore the Court analyzes Plaintiff’s motion under the “fair notice”

3    standard.

4           In its seventh affirmative defense, Defendant contends that Plaintiff’s claims are

5    barred under the doctrine of unclean hands. “This statement, despite being vague and

6    general, does put Plaintiff on notice of Defendant’s intentions to claim an affirmative

7    defense under the doctrine of unclean hands.” Springer v. Fair Isaac Corp.,

8    No. 14-CV-02238-TLN-AC, 2015 WL 7188234, at *4 (E.D. Cal. Nov. 16, 2015).

9    Therefore, Plaintiff’s Motion to Strike Defendant’s seventh affirmative defense is

10   DENIED.

11          B.     Motion to Deem Paragraphs 76, 80, 102, and 110 Admitted
12          The Court concludes that each of Defendant’s responses is appropriate and the

13   allegations in Plaintiff’s Complaint should not be deemed admitted. Defendant

14   appropriately responded to Paragraphs 80, 102, and 110 by noting that “[Defendant]

15   submits that [the paragraph] consists of legal conclusions to which no response is

16   required. To the extent any facts are alleged, [Defendant] denies.” Def.’s Answer, ECF

17   No. 7. That is all that is required. See Li v. A Perfect Franchise, Inc., No. 5:10-cv-01189

18   LHK, 2011 WL 2971046, at *3 (N.D. Cal. July 21, 2011) (“Where defendants deny factual

19   allegations in addition to identifying legal conclusions, Ninth Circuit district courts

20   generally decline to strike defendants' answers.”). Nor is Defendant’s response to

21   Paragraph 76 insufficient, which very clearly denied the allegation that “Plaintiff . . . has

22   performed all conditions precedent on Plaintiff’s part to be performed under the terms of

23   The Policy.” Whether conditions have been performed is central to resolution of the

24   case and thus the denial is appropriate.

25   ///

26   ///

27   ///

28   ///
                                                     3
     Case 2:19-cv-02002-MCE-KJN Document 19 Filed 05/20/20 Page 4 of 4

1                                       CONCLUSION

2

3         Based on the foregoing, Plaintiff’s Motion to Strike (ECF No. 9) is DENIED.

4         IT IS SO ORDERED.

5    Dated: May 19, 2020

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                4
